Exhibit 10.1

CRACKER BARREL OLD COUNTRY STORE, INC.

and

SUBSIDIARIES

FY 2015 ANNUAL BONUS PLAN

ARTICLE I

General

1.1 Establishment of the Plan. Pursuant to the Cracker Barrel Old Country Store,
Inc. 2010 Omnibus Stock and Incentive Plan ( the “Omnibus Plan”), the
Compensation Committee (the “Committee”) of the Board of Directors of Cracker
Barrel Old Country Store, Inc. (the “Company”) hereby establishes this FY 2015
Annual Bonus Plan (the “ABP”).

1.2 Plan Purpose. The purpose of this ABP is to specify appropriate
opportunities to earn a bonus with respect to the Company’s 2015 fiscal year in
order to reward officers of the Company and of its subsidiaries for the
Company’s financial performance during fiscal year 2015 and to further align
their interests with those of the shareholders of the Company.

1.3 ABP Subject to Omnibus Plan. This ABP is established pursuant to, and it
comprises a part of, the Omnibus Plan. Accordingly, all of the terms of the
Omnibus Plan are incorporated in this ABP by reference as if included verbatim.
In case of a conflict between the terms and conditions of the ABP and the
Omnibus Plan, the terms and conditions of the Omnibus Plan shall supersede and
control the issue. It is intended that the ABP shall in all respects be subject
to and governed by the provisions of the Omnibus Plan and, except to the extent
Annual Bonuses (as defined herein) are paid on an accelerated basis pursuant to
a Change in Control, that all Annual Bonuses paid to Covered Employees shall
constitute qualified performance-based compensation under Section 162(m) of the
Code. The terms of this ABP shall in all respects be so interpreted and
construed as to be consistent with this intention.

ARTICLE II

Definitions

2.1 Omnibus Plan Definitions. Capitalized terms used in this ABP without
definition have the meanings ascribed to them in the Omnibus Plan, unless
otherwise expressly provided.

2.2 Other Definitions. In addition to those terms defined in the Omnibus Plan
and elsewhere in this ABP, whenever used in this ABP, the following terms have
the meanings set forth below:

 

  (a) “2015 Operating Income” means operating income for the 2015 fiscal year as
calculated consistent with past practice and presented in the audited financial
statements, subject to adjustment as follows: excluding (i) extraordinary gains
or losses and the effects of any sale of assets (other than in the ordinary
course of business), (ii) the effects of any changes in accounting principles,
(iii) the effects of any charges or expenses related to extraordinary,
non-operational charges or expenses relating to stockholder demands, inquiries
or events and related governance and other responses, (iv) the effects of
charges or expenses related to the Company’s organizational restructuring, and
(v) the effects of charges related to severance events.

 

  (b) “Annual Bonus” means the Award paid to a Participant after the Committee
determines that the Performance Goal has been achieved and exercised its
discretion in determining whether to pay the Eligible Bonus or some different
lower amount.



--------------------------------------------------------------------------------

  (c) “Eligible Bonus” means an Award equal to a percentage of a Participant’s
applicable annual base salary established within the first 90 days of the
Performance Period or, in the case of new hires or Participants who are
promoted, established at the time of hiring or promotion and the portion of
fiscal year 2015 for which the salary is applicable, consistent with those
established for the same or similar position by the Committee within the first
90 days of the Performance Period.

 

  (d) “Performance Goal” means achievement of 2015 Operating Income in an amount
equal to or greater than an amount established by the Committee by resolution
within the first 90 days of the Performance Period.

 

  (e) “Performance Period” means the Company’s 2015 fiscal year.

ARTICLE III

Eligibility; Calculation and Payment of Awards

3.1 Plan Eligibility. The Participants in the ABP shall be those persons
designated by the Committee during the first 90 days of the Company’s 2015
fiscal year, and those hired or promoted during the fiscal year and at that time
designated as Participants by the Committee.

3.2 Bonus Eligibility. If the Performance Goal is achieved, each Participant
shall be eligible to receive his or her Eligible Bonus. The Annual Bonus,
however, shall be determined by the Committee based upon such measures, if any,
that the Committee in its discretion shall employ.

3.3 Calculation and Payment of Awards. After the close of the Performance
Period, the Committee shall certify in writing the achievement of the
Performance Goal and the amounts of any Annual Bonus payable to each
Participant. No Annual Bonus shall be paid to any Covered Employee if the
Performance Goal is not achieved. Any Annual Bonus due shall be paid in cash
within a reasonable time after certification of the achievement of the
Performance Goal by the Committee and, in any event, on or prior to March 15,
2016.

3.4 Committee Discretion; Limit on Awards. Subject to Section 3.2, the Committee
shall have the discretion to establish the amount of any Annual Bonus payable to
any Participant, except that the Annual Bonus of any Covered Employee shall not
exceed either his or her Eligible Bonus or the applicable Limitations set forth
in the Omnibus Plan; provided, that in applying any of such limitations, amounts
payable under this ABP shall be considered prior to any other cash payments to a
Participant.

ARTICLE IV

Termination of Employment

Except upon death or disability, if, prior to the certification of the Award as
set forth in Section 3.3, a Participant’s employment is terminated or the
Participant voluntarily resigns, all of the Participant’s rights to an Annual
Bonus shall be forfeited. If a Participant’s employment is terminated because of
a Participant’s death or disability, the Eligible Bonus shall be reduced to
reflect only the period of employment prior to termination. The adjusted Award
shall be based upon the number of days of employment during the Performance
Period. In the case of a Participant’s disability, the employment termination
shall be deemed to have occurred on the date the Committee determines that the
disability has occurred, pursuant to the Company’s then-effective group
long-term disability insurance benefit for officers. Any Annual Bonus thereafter
determined by the Committee shall be payable at the time specified in
Section 3.3.

 

2



--------------------------------------------------------------------------------

ARTICLE V

Change in Control

If a Change in Control takes place during fiscal 2015, (i) the Performance Goal
shall be deemed to have been met if the Company’s operating income through the
end of the fiscal month preceding the Change in Control equals or exceeds 50% of
the Company’s operating income for the comparable period in the 2014 fiscal
year, (ii) all Annual Bonuses established by the Committee shall be immediately
payable in cash to Participants upon the date of the Change in Control (subject
to any election previously made by a Participant to defer receipt of such
Bonus), and (iii) unless expressly terminated, this ABP shall continue in effect
throughout the remainder of fiscal 2015 with the amount of any Bonuses payable
at the end of 2015 reduced by the amount of any Bonuses paid upon the Change in
Control.

ARTICLE VI

Recoupment Policy

6.1 General Recoupment Policy. The Company is entitled to recover any incentive
compensation awarded or paid pursuant to this ABP based on (i) achievement of
financial results that were subsequently the subject of a restatement due to
material noncompliance with any financial reporting requirement under either
GAAP or the federal securities laws, other than as a result of changes to
accounting rules and regulations, or (ii) a subsequent finding that the
financial information or other performance metrics not derived from audited GAAP
financial statements used by the Committee to determine the amount of the
incentive compensation were materially inaccurate, in each case regardless of
individual fault. The provisions of this Article VI shall apply to any incentive
compensation earned or paid to a Participant pursuant to this ABP. Subsequent
changes in status, including retirement or termination of employment, do not
affect the Company’s rights to recover compensation under this policy.

6.2 Administration of Policy. The Committee will administer this policy and
exercise its discretion and business judgment in the fair application of this
policy based on the relevant facts and circumstances. More specifically, the
Committee shall use its reasonable best efforts to determine any appropriate
amounts to recoup, the officers from whom such amounts shall be recouped (which
need not be all officers who received the bonus compensation at issue) and the
timing and form of recoupment; provided, that only compensation paid or settled
within three years prior to the Committee taking action under this Article VI
shall be subject to recoupment; provided further, that any recoupment pursuant
to Section 6.1 shall not exceed the portion of any applicable bonus paid
hereunder that is in excess of the amount of performance-based or incentive
compensation that would have been paid or granted based on the actual, restated
financial statements or actual level of the applicable financial or performance
metrics as determined by the Committee.

6.3 Setoff. For avoidance of doubt, the Company may set off the amounts of any
such required recoupment against any amounts otherwise owed by the Company to a
Participant, solely to the extent any such offset complies with the requirements
of Section 409A of the Code and the guidance issued thereunder.

6.4 Other Adjustments. If any restatement of the Company’s financial results
indicates that the Company should have made higher performance-based payments
than those actually made under the ABP for a period affected by the restatement,
then the Committee shall have discretion, but not the obligation to cause the
Company to make appropriate incremental payments to affected Participants
then-currently employed by the Company. The Committee will determine the amount,
form and timing of any such incremental payments, which shall be no more than
the difference between the amount of performance-based compensation that was
paid or awarded and the amount that would have been paid or granted based on the
actual, restated financial statements.

 

3